Citation Nr: 0806002	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-01 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from March 1987 to October 1988.

This matter came to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in June 2007 for further development.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
veteran testified at a personal hearing at the RO in February 
2005.  He also testified at a Board videoconference hearing 
in June 2006.  Transcripts are of record.


FINDING OF FACT

The veteran's service-connected disabilities, (lumbar spine 
degenerative arthritis with degenerative disc disease, 
dysthymia, and laceration left forearm residuals) do not 
preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating due 
to service-connected disabilities have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.25 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) Notice

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in October 2004.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claims.  
                                                                           
The RO also provided the appellant with notice by letters 
dated in May 2006 and July 2007 and in an October 2007 
supplemental statement of the case.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claims.  

While the notices were not provided prior to the December 
2004 RO decision, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in an October 2007 supplemental 
statement of the case, following the provision of notice in 
May 2006 and July 2007.  The veteran and his representative 
have not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).  It should be noted that the present claim for a 
total rating based on individual unemployability can be 
viewed as a type of increased rating claim.  Therefore, it is 
arguable that the judicial holding in Vazquez-Flores is 
applicable.  

It is at once clear that there has been no compliance with 
Vazquez in the present case since that judicial decision was 
just rendered in January 2008.  However, after reviewing the 
claims file the Board finds no resulting prejudice to the 
veteran in connection with the TDIU issue addressed on the 
merits in the following decision.  It appears clear to the 
Board that a reasonable person under the facts of this case 
could be expected to know and understand the types of 
evidence necessary to show a worsening or increase in the 
severity of the service-connected disabilities in the context 
of the impact on employability.  The various communications 
from the veteran and his representative show an understanding 
of the need to show the resulting impairment on employment 
and daily life.  Moreover, the veteran in this case has been 
represented in the appeal by Disabled American Veterans, and 
the Board believes it reasonable to assume that this major 
national service organization's trained representatives 
conveyed the particulars of what is necessary for a total 
rating based on individual unemployability to the veteran 
during the appeal process.  The Board finds that the veteran 
has had actual knowledge of the elements outlined in Vazquez 
and that no useful purpose would be served by remanding the 
case to the RO to furnish notice as to elements of his claim 
which the veteran has already effectively been made aware of.

VCAA Duty to Assist

VA has obtained service medical records and private medical 
records.  VA has also afforded the veteran physical 
examinations in January 2003, September 2004, and October 
2007.  VA further afforded the veteran the opportunity to 
give testimony before the RO in February 2005 and before the 
Board in June 2006.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the veteran and his 
representative have not contended otherwise.  On a 
supplemental statement of the case response form received in 
November 2007, the veteran marked the appropriate box to 
indicate that he had no other information or evidence to 
submit and to return his case to the Board for further 
appellate consideration as soon as possible.    

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a).  
Provided that if there is only one such disability, it shall 
be ratable at 60 percent or more, and, if there are two or 
more disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  If a veteran fails to meet the applicable 
percentage standards provided in 38 C.F.R. § 4.16(a), an 
extra-schedular rating is for consideration where the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b).

Entitlement to a total disability rating must be based solely 
on the impact of the veteran's service-connected disabilities 
on his ability to keep and maintain substantially gainful 
employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA 
purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.  

Service connection is in effect for degenerative arthritis 
with degenerative disc disease lumbar spine, rated 40 percent 
disabling; dysthymia, rated 30 percent disabling; and, 
laceration left forearm residuals, rated noncompensable.  
Overall, the veteran has a combined service-connected 
disability rating of 60 percent.  See 38 C.F.R. § 4.25.  
Thus, the percentage criteria listed under 38 C.F.R. 
§ 4.16(a) has not been met.  However, the Board must still 
consider whether the veteran is unemployable by reason of his 
service-connected disabilities.  See 38 C.F.R. § 4.16(b).  

When the veteran was afforded a VA examination in January 
2003 for his lumbosacral spine, the veteran reported working 
for a period of time as a nurse post service and then unable 
to continue in that position due to difficulty lifting 
patients.  He reported that lifting aggravated his back, so 
he later worked as an aid in an assisted living home missing 
approximately one week of work per month due to back 
problems.  

A February 2004 doctors first report from Andy Plotkin, M.D. 
notes that the veteran was evaluated regarding back pain 
following an incident at work that occurred two days prior, 
at the time.  Dr. Plotkin noted that the veteran was to be 
provided a permanent work restriction of 20 pounds for 
lifting and that the veteran had no permanent impairment from 
any work activity or injury at Total Long Term Care.  A 
February 2004 activity status report from Dr. Plotkin shows 
that the veteran was released from care on moderate duty and 
that permanent work restrictions were required.  

A March 2004 letter of recommendation from the human 
resources manager of Total Long-term Care reflects that the 
veteran had been employed as a day center health technician 
that required Certified Nurse Aide (CNA) certification.  It 
was noted that the veteran had over twenty years of 
experience as a certified nursing assistant.  It was observed 
that the veteran had an outstanding ability to create and 
participate in group and one-on-one activities.  It was 
further observed that the veteran excelled in addressing 
patients' activities of daily living listening carefully to 
and anticipating the patients' needs.  The human resources 
manager noted that the veteran was no longer able to perform 
his job duties as a result of a permanent medical 
restriction.  As a result, he was terminated in April 2004.  
Nevertheless, the human resources manager recommended the 
veteran for employment describing him as a conscientious and 
caring individual.  

A March 2004 description of the veteran's restrictions and 
limitations were noted by Dr. Plotkin who marked the 
appropriate boxes to indicate that over the course of an 8 
hour day, with 2 breaks and lunch, the veteran can 
alternately stand, sit, walk, and drive 5 to 8 hours daily; 
and that the veteran had use of upper extremities for 
repetitive simple grasping, pushing/pulling, and fine 
manipulation.  Dr. Plotkin also marked the appropriates box 
to indicate that the veteran was able to occasionally (0 to 
33 percent of the time) bend at the waist and that there were 
no restrictions for the veteran to squat at the waist, climb, 
reach above shoulder, kneel, crawl, use feet (foot controls) 
and drive.  He further noted that in an 8 hour day, the 
veteran can engage in light work where he would lift/carry 20 
pounds maximum and frequently lift/carry up to 10 pounds.    

On VA Form 21-4192 that was received in December 2004, the 
payroll coordinator of Total Long-term Care noted that the 
company attempted to find another position of the veteran, 
but no such position was available.  

At a hearing before the RO in February 2005, the veteran 
testified that before he was laid off from Total Long-term 
Care, he was assigned on modified duty where he sat talking 
to others.  

The veteran was afforded a VA examination in September 2004 
for his lumbar spine and old laceration of the left forearm.  
The veteran reported using a corset when he was employed.  He 
reported not using any assistive devices for ambulation and 
reported that condition in his back limited his ability to 
work.  After a review of the veteran's medical records, the 
VA examiner stated that he thought the veteran's employment 
activities would be limited to a light duty capacity due to 
the veteran's chronic back disability.  He continued that the 
veteran was certainly employable and was able to do light 
duty-type activity.  

When the veteran was afforded a VA examination in September 
2004 for his dysthymia, the veteran reported that he did do 
his own activities of daily living and did light housework 
around the house.  He also reported making it a point to go 
swimming once a week.  The veteran described his social life 
as "very limited."
The VA examiner commented that although the veteran is not 
able to engage in work that requires lifting and transporting 
patients, the veteran should be able to work in a sedentary 
fashion.  She continued that the veteran indicated that he 
would like to attend vocational rehabilitation training.  

At a Board videoconference hearing in June 2006, the veteran 
testified that it was not a problem to find a new job given 
his work history and letters of recommendation, it was just 
that it was not safe for him or others under his care.  

The veteran also testified that his basic occupation since 
service has been in the medical field as a medical 
technician/assistant nurse; that his duties have always 
required some physical exertion in terms of lifting or 
supporting patients; and that he had roughly 1 to 2 years of 
college combined with his community college and in-service 
college.  He further testified that he believed that his 
dysthymia had a negative effect on his abilities to interact 
with patients and others of his medical group.  The veteran 
testified that he applied for a position outside the medical 
field such as janitorial work and was not offered the 
position due to his back.  

The veteran was afforded a VA examination in August 2007 for 
his lumbosacral spine.  After review of the veteran's claims 
file and after examination of the veteran, the VA examiner 
noted that because of the veteran's service-connected 
disability, he could perform at least sedentary work with 
frequent changes in position.  She further noted that the 
veteran cannot work as a CNA because he could not lift more 
than 15 pounds and had a restriction of no bending, no 
stooping, no pushing, and no pulling.  The VA examiner 
additionally noted that the veteran could write, type, and 
had no impairment in communicative skills.      

The veteran was also afforded a VA examination in August 2007 
for dysthemia.  After reviewing the veteran's claims file and 
after examining the veteran, the VA examiner stated that the 
veteran was supposed to get vocational rehabilitation for 
computer work due to the veteran's inability to work as a 
nurse, but never followed up with the classes.  It was noted 
that the veteran could not explain why he did not attend 
classes.  The VA examiner additionally noted that the veteran 
is employable from a psychiatric standpoint and that the 
veteran would do best in settings in which he has little or 
no contact with the public and very loose supervision.  

After reviewing the evidence of record, the Board finds that 
the evidence does not support a finding that the veteran's 
service-connected disabilities alone are of such severity as 
to preclude substantially gainful employment.  In making this 
decision, the Board concedes that the veteran's service 
connected disabilities might preclude certain types of 
employment, specifically those that would require him to lift 
more than 20 pounds.  However, there is no evidence that all 
forms of employment, particularly of a sedentary nature as 
noted in both September 2004 and August 2007 VA examinations, 
are precluded by the veteran's service-connected 
disabilities.  As was noted in Van Hoose:

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 38 
C.F.R. § 4.16(a).

Van Hoose, 4 Vet. App. at 363.  Here, there is simply no 
evidence that all, even sedentary, employment is precluded 
due solely to the veteran's service-connected disabilities. 

The veteran maintains that his back disability precludes him 
from engaging in other areas of work and that his dysthemia 
has a negative effect on his ability to interact with others.  
However, following a full and thorough review of the evidence 
of record, the Board concludes that the preponderance of the 
evidence is against the claim of entitlement to TDIU 
benefits.  The evidence does not demonstrate that the veteran 
is unable to secure or follow a substantially gainful 
occupation solely by reason of his service-connected 
disabilities.  As revealed in a March 2004 letter of 
recommendation from Total Long-term Care, the veteran had 
over twenty years of experience as a certified nursing 
assistant, had an outstanding ability to create and 
participate in group and one-on-one activities, and excelled 
at addressing the needs of his patients.  As noted by the 
veteran at a June 2006 Board videoconference hearing, he had 
no problems finding a job given his work history and letters 
of recommendation, and he had roughly 1 to 2 years of 
college.  The veteran further testified that given his 
disabilities, however, he believed that it was not safe for 
him or others who would be under his care if he worked.  
Nevertheless, the most recent VA examinations from August 
2007 reflect that the veteran could perform at least 
sedentary work, and that he could write and type, and had no 
impairment in communicating.  One VA examiner from August 
2007 observed that the veteran would do best in settings in 
which he had little or no contact with the public along with 
very loose supervision.  Although the veteran's service-
connected disabilities due place some retractions on the 
types of employment he may be capable of, they do not 
preclude all forms of substantially gainful employment.         

Overall, there is no persuasive evidence of record 
demonstrating that the veteran's service-connected 
disabilities alone render him unemployable, nor is the 
evidence in a state of equipoise on that question.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


